Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending and are examined.

Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-8, 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite are broadly drawn to a genus of method claims for preserving pollen from a multitude of plant species having pollen of different physiological and  genotypic characteristics , the method comprising collecting fresh pollen from actively shedding flowers and introducing the pollen to field conditioning conditions including relative humidity ranging from about 50% to about 100%, and air pressure from about 15 kPa to about 150 kPa;  wherein the pollen is dehydrated to achieve a pollen moisture content of about 40% to 58%, the temperature and relative humidity are adjustable and maintain moisture content at about 40% to about 58%, said method wherein the field conditioning includes  a flow of one or more continuously refreshed selected gases, the fresh pollen is collected from actively shedding plants collected from anthers by crushing, grinding or disrupting the anther to obtain the pollen therefrom; said method wherein the dehydration of the pollen is conducted by heat drying, by means of saturated salt solution, silica drying, sun drying, microwave drying, vacuum drying or combination of controlled humidity and ventilation; said method wherein the relative humidity is controlled by a saturated salt solution, by a two-pressure process, by a two-temperature process or by using a dew-point generator, an atomizer, a mixed-flow generator or by a sonicator; said method wherein the field conditioning include 
The specification describes a method of preserving maize pollen using the specific controlled environmental factors including relative humidity, temperature, atmospheric pressure levels, and gaseous components of the atmosphere as recited in the claims, to maintain pollen moisture content of from 15% to 35%. The specification also describes the effect on maize pollen moisture content of storing freshly collected pollen for days at different pressure and humidity levels, and pollen germination percentage of different genotypes of maize after the treatment. Results show that 3 out of the six genotypes of maize pollen tested have reduced viability as pressure was reduced. Also, the germination rate varied between the genotypes within the same species of maize. Figures 9 and 10 show pollen moisture varied six days after storage at about 15 kPa. Therefore, Applicant’s own specification shows that the effects of the treatment is strongly dependent on the genotype. These are genus claims.
The purpose of written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For broad generic claims, the specification must provide adequate written description to identify the genus of the claim.
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice….reduction to drawings…., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional 
Furthermore, a “representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is a substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the genus”. ‘ A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when…..the evidence indicates ordinary artisan could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1247, 1282 (Fed. Cir. 2004)”. MPEP 2163.

The instant specification fails to describe a representative number of pollen species that the method described in the specification is applicable.  The specification also fails to describe specific physiological, genotypic or morphological characteristics common to the genus of pollen that can be preserved using the claimed methods. It is known to one of skill in the art that pollens from different plant species differ in moisture content, viability and germination rate under  different environmental conditions such temperature, relative humidity, atmospheric pressure, etc. For example, the state of the prior art as evidenced by Fonseca et al is that grass pollen such as maize pollen loses viability within few hours to one day under natural conditions. Fonseca shows that most studies on pollen preservation and storage are limited to maize pollen. Therefore, the single method of preserving maize pollen is not a representative of the claimed method encompassing any pollen from any plant species. 
University of Rochester v. G.D. Searle & Co., Inc.(, U.S. District Court, Western District of New York, Decision and Order No. 00-CV-6161L,) decided 05 March 2003, at page 8, bottom paragraph, that method claims are properly subjected to a written description requirement if the starting material which requires that method is itself inadequately described. The court specifically stated, "(T)he claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment. It means little to “invent” a method if one does not have possession of a substance that is essential to practicing that method. Without that substance, the claimed invention is more theoretical than real;……… and there is no meaningful possession of the method."
 Therefore, for all the reasons discussed above, the claimed invention lacks adequate written description. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
in the field to maintain or improve its viability, allowing for more successful pollen storage.  However, the steps of adjusting temperature, relative humidity, air pressure  and dehydration appear to take place in a chamber rather than in a field. Clarification is required to more clearly define the metes and bounds of the claims. Dependent claims are included in the rejection.

	
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over each of Almeida et al (Brazilian Journal of Botany (2011), vol. 34 (4), pp. 493-497), Connor et al (Euphytica (1993), vol. 68, pp. 77-84), and Ishikawa et al (Seed Sci. & Technol (2005), 33, pp.742-752) in view of each of Volk (Technical guideline (2011)), Sugiyama et al  (JP 2009040703) and Coonrod et al (US 6,146, 884 A). 
The claims recite are broadly drawn to a method claims for preserving pollen from cereal crops having pollen of different physiological and  genotypic characteristics , the method comprising collecting fresh pollen from actively shedding flowers and introducing the pollen to field conditioning conditions including relative humidity ranging from about 50% to about 100%, and air pressure from about 15 kPa to about 150 kPa;  wherein the pollen is dehydrated to achieve a pollen moisture content of about 40% to 58%, the temperature and relative humidity are adjustable and maintain moisture content at about 40% to about 58%, said method wherein the field conditioning includes  a flow of one or more continuously refreshed selected gases, the fresh pollen is collected from actively shedding plants collected from anthers by crushing, grinding or disrupting the anther to obtain the pollen therefrom; said method wherein the dehydration of the pollen is conducted by heat drying, by means of saturated salt solution, silica drying, sun drying, microwave drying, vacuum drying or combination of controlled humidity and ventilation; said method wherein the relative humidity is controlled by a saturated salt solution, by a two-pressure process, by a two-temperature process or by using a dew-point generator, an atomizer, a mixed-flow generator or by a sonicator; said method wherein the field conditioning include continuous, adjustable, positive or negative airflow that is provided such that the air can be exchanged at a rate 
	Almeida et al disclose a method of preserving maize pollen under conditions comprising humidity of 20% and a temperature of 4oC, six different culture medium including calcium chloride as well as silica gel and hydrated calcium chloride as dehydration agents. Almeida et al specifically teach that the use of dehydration silica gel and storage at 4oC preserve the viability of corn pollen provided high values of pollen viability of up to 30 days. Almeida et al also teach that the culture media that provided the highest pollen germination rate was the composition comprising 0.7% of agar, 17% sucrose, 0.01% boric acid and 0.03% calcium chloride hydrate (Figure 1). Almeida et al state that the preservation and storage of pollen are important tools for maize breeding. Connor et al, which is cited by both Almeida et al above and Coonrad below, teach collection of pollen samples and analysis of dehydration characteristics of the pollen from several plant species including maize for application to long term storage. Connor et al also teach the importance of determining optimum moisture levels to maintain pollen viability at low temperature for diverse pollen species and the use of a saturated salt (Mgcl2 or Mg(NO3)2) solution to control pollen moisture content. Connor et al further teach pollen moisture change depends on the salt, the gradient between the relative humidity of the salt and moisture content of the pollen, and the pollen type. Connor et al further teach that placing dehydration tolerant pollen over a saturated salt solution with low relative humidity is a reasonable method of reducing moisture for oC.
	Ishikawa et al teach pollen desiccation method that uses phosphoric acid in a constant relative humidity (RH) chambers that allow a slow rate of drying and to precise desired pollen moisture content for cryopreservation and storage. Ishikawa specifically teach collecting fresh pollen from flowering winter rye; placing it in a constant RH chamber (ranging from 30% to 80%) set at 7oC (Figures 2-3); and determining pollen water content and viability, before and following equilibrium desiccation.  Table 1 and Figure 4 show that the longevity of rye (Gramineae) pollen was better maintained when desiccation and storage were under RH of 56% at 7C.  Table 1 also shows pollen moisture content that falls within the 15% to 35% as recited in claim 1.  Therefore, it is clear that the major factors that determine pollen longevity in storage are temperature and moisture content, and that both can be manipulated for optimum storage. Therefore, the target pollen moisture content of 30%-58 as recited in the claims would not constitute unexpected results, given the knowledge of one of skill in the art that low temperature, high humidity and slow desiccation rate can determine the moisture content for optimum storage of maize pollen as discussed above. 
Each of Almeida, Connor, and Ishikawa et al do not explicitly teach pollen preservation using gas or by controlling air pressure.
Volk (Technical guideline (2011)) teach methods of collecting and preserving pollen from different plant species including corn, pollen desiccation (dehydration) methods using low-humidity room temperature, or over salt (magnesium chloride or calcium nitrate) chambers that are maintained at relative humidity (RH) of about 30%, or oC and -20oC and remain viable from few days to a year, which is good for use in breeding programs; or the pollen is placed in cryovials for long-term storage in liquid nitrogen or liquid nitrogen vapor. Volk further teaches rehydration methods by placing open vials of pollen in environment with 100% humidity for 1 to 4 hours at room temperature. At the paragraph bridging pages 5 and 6, Volk teach that high quality pollen dehydrated to an optimal moisture content and stored at LN temperature has been shown to store for over 10 years. Volk suggests storing desiccated pollen in oxygen-free atmosphere to further improve longevity. Volk et al states that pollen preservation is important because it makes pollen available to breeders upon request and for research programs, allows for wide hybridization across seasonal and geographical limitations, and eliminates the requirement to synchronize flowering and pollen availability for use in crosses, and that availability of adequate amount of pollen will help increase pollination and yield. 
Sugiyama et al teach a pollen preservation method comprising collecting pollen from male flowers, and preserving the pollen at a low temperature in a packaging bag in a vacuum state, or in a packaging bag filled with nitrogen gas or carbon dioxide gas.  
	Coonrad et al teach method of preparing multiple pollen samples for cryogenic preservation using plurality of chambers connected to a vacuum manifold and an air manifold for venting interiors of the chambers to atmospheric air pressure and by maintaining a predetermined moisture content using vacuum pump to reduce the pressure inside the chambers containing the pollen. Therefore, given the extensive 
	Therefore, it would have been obvious to one of ordinary skill in the art to use the method of preserving maize pollen to maintain a desired moisture content by controlling the environment with a temperature of between -10oC to 10oC and relative humidity, the use of silica gel and a saturated salt solution as the dehydration step as taught by Almeida et al and Connor, and to modify that method by incorporating the pollen collecting step and other dehydration/desiccation techniques such as vacuum drying, air flow, or  rehydration techniques, to increase longevity and viability of pollen for use in breeding programs as taught by each of Volks and Ishikawa and to further modify that method preserving the pollen at a low temperature by incorporating the step of in a packaging bag in a vacuum state, or in a packaging bag filled with nitrogen gas as taught by Sugiyama et al, to produce viable pollen with long longevity for use of plant breeding, transport and for storage as suggested by each of Almeida, Volk, and Conrad et al, with a reasonable expectation of success. One of skill in the art would be able to determine the optimum moisture content of a pollen by controlling environmental factors such as temperature, relative humidity, and air pressure as suggested by Volks. One would have been motivated to promote methods of preserving pollen, given the need of large quantity of pollen with maximum potential longevity for use in plant breeding as suggested by each of Almeida et al, Volk and Conrad et al. 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,575,517 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the application and the issued patent are drawn to a method of preserving pollen from cereal crops comprising collecting fresh pollen from actively shedding flowers and introducing the pollen to field conditioning conditions including relative humidity ranging from about 50% to about 100%, and air pressure from about 15 kPa to about 150 kPa;  wherein the pollen is dehydrated to achieve a pollen moisture content of about 40% to 58%, the temperature and relative humidity are adjustable to maintain moisture content at about 40% to about 58%, said method wherein the field conditioning includes  a flow of one or more continuously refreshed selected gases, the fresh pollen is collected from actively shedding plants collected from anthers by crushing, grinding or disrupting the anther to obtain the pollen therefrom; said method . 
The claims in the application are similar to the issued claims, except that instant claims do not recite preservation chamber, and the selected gas displaces oxygen. Therefore, the claims of the application and the claims of the patent are obvious over each other. 

Remarks
No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662